DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the cut-and-stack type” in line 1-2, the addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). MPEP 2173.05(b)(II)(E). For the limitation “the cut-and-stack”. there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation Ni=30-80% in line 13, at least “80% of the grains” in line 17, “at most 20º” in line 23, “equal to 20 º” in line 27, “less than 20 W/kg” in line 30, “being less than 5 ppm” in line 32 and line 38, “being less than 10 ppm in line 45, and the claim also recites narrower ranges which are the narrower statement of the ranges. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claims 10 and 14 recite composition using informal Markush Group expression. Please using the formal Markush Group expression “selected from the group consisting of A, B and C”. Appropriate correction is required.
Claim 17 recites “cut-and-stack type” in line 2, the addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). MPEP 2173.05(b)(II)(E). Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
US 2017/0345554 teaches transformer core comprising two stacks facing each other and having an air gap, the alloy contains Fe-75-82% Ni-2-8% (Mo, Cr, Cu, V), and having magnetic losses in sinusoidal induction waves of the magnetic core, for a maximum induction of 1 T, less than 20 W/kg at 400 Hz, the apparent magnetostriction for a maximum induction of 1.2 T being less than 5 ppm ([0033] to [0048]; Figs. 1 and 2). US 2017/0345554 does not teach the core is made by stacking flat parts and the texture limitations recited in claim 1.
US 2004/0212269 (IDS dated 03/29/2019) teaches a transformer core of the cut-and-stack type, comprising two stacks, each having a first thickness, the stacks each consisting of a single flat part, the stacks facing each other and having air gap, the magnetic component has a core-loss of less than or approximately equal to 2.8 watt-per-kilogram of amorphous metal material when operated at a frequency of approximately 400 Hz and at a flux density of approximately 1.3 Tesla (T) ([0025] to [[0039]; Figs 3-4B; Figs. 6-11). US 2004/0212269 does not teach the recited amount of Ni and the texture limitations recited in claim 1.
US 3297434 (IDS dated 03/29/2019) teaches a magnetic sheet made of Fe-based alloy containing 47-49% Ni, the sheet has (100)[001] texture (Col 2 , Ln 34 to Col 4, Ln 40-50). US 3297434 does not teach the stacking core limitation and the properties limitation recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733